Citation Nr: 1403358	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-15 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected coronary artery disease (herein referred to as "CAD"), prior to July 23, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected CAD, from October 1, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970, and from April 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. 


FINDINGS OF FACT

1.  Prior to July 23, 2009, the Veteran's service-connected CAD was not shown to have been manifested by a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

2.  From October 1, 2009, the Veteran's service-connected CAD was shown to have been manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, dizziness and syncope.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for CAD prior to July 23, 2009, were not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.159, 4.104, Diagnostic Code 7005 (2013).

2.  The criteria for a 30 percent initial evaluation for CAD from October 1, 2009, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.159, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran is challenging the initial evaluation assigned following the grant of service connection for the disability on appeal.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Thus, because notice was provided to the Veteran in an August 2010 letter, which was legally sufficient, VA's duty to notify in this case has been satisfied. 

VA's duty to assist the Veteran has also been met.  Service treatment records (STRs) and identified VA treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

VA heart condition examinations were provided in December 2010 and October 2012 in order to ascertain the severity of the Veteran's CAD.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the October 2012 VA examination report is adequate, as a thorough review of the file was conducted, and the examination provided findings relevant to the issue at hand.  The Veteran's complaints and lay history were also considered and discussed.  In addition, the examiner described the effects of CAD on the Veteran's ordinary activities of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013). 

The Board notes that the Veteran's last examination is over a year old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's CAD since the examination October 2012.  The Veteran has not argued the contrary.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

The Veteran is evaluated at 10 percent for his CAD prior to July 23, 2009, and at 10 percent since October 1, 2009, under Diagnostic Code 7005 for arteriosclerotic heart disease (CAD).  Under this code, a 10 percent evaluation is warranted for CAD with a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.

A 30 percent evaluation is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

The Veteran is also evaluated at 100 percent from July 23, 2009, to October 1, 2009.  Diagnostic Code 7018 provides an additional rating for implantable cardiac pacemakers.  38 C.F.R. § 4.104, Diagnostic Code 7018.  For two months following hospital admission for implantation or reimplantation, a Veteran will be rated at 100 percent.  Thereafter, Diagnostic Code 7018 provides that a minimum evaluation of 10 percent is warranted and the condition should be evaluated either under Diagnostic Code 7010 for supraventricular arrhythmias, Diagnostic Code 7011 for ventricular arrhythmias, or Diagnostic Code 7015 for atrioventricular block.  38 C.F.R. § 4.104, Diagnostic Code 7018.  

Under Diagnostic Code 7010, a 10 percent evaluation is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supra-ventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.  

Diagnostic Code 7011 has the same rating schedule as Diagnostic Code 7005.  However, under Diagnostic Code 7011 a maximum schedular rating of 100 percent is also warranted for an indefinite period from the date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for an indefinite period from the date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator (AICD) in place.  38 C.F.R. § 4.104, Diagnostic Code 7011.  

Diagnostic Code 7015 also has the same rating schedule as Diagnostic Code 7005.  38 C.F.R. § 4.104, Diagnostic Code 7015.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).    

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.


The Veteran is in receipt of a 10 percent evaluation for his CAD prior to July 23, 2009.  Based on a review of the record, the Board finds that a rating in excess of 10 percent, prior to July 23, 2009, is not warranted.

At the December 2010 VA examination, the examiner noted the results of the Veteran's October 2006 stress test.  In October 2006, the examiner estimated the Veteran's METs to be 8.9.  A peak heart rate of 150 beats per minute was reached before the Veteran stopped due to fatigue.  The examiner noted the Veteran was electrocardiographically positive for exercise-induced myocardial ischemia.  

VA treatment notes show that in September 2006, the Veteran reported exertional pain with the use of a push mower.  In April 2007, the Veteran was diagnosed with mild to moderate non-obstructive CAD.  In April 2009, the Veteran had an ejection fraction of 65 percent by visual estimation, and 80 percent by computer.  X-ray results did not show cardiac hypertrophy or dilatation.  In May 2009, the Veteran was afforded a stress test, which showed non-limiting pressure in his chest, which was relieved with rest.  In June 2009, the Veteran had increased fatigue, dizziness, lightheadedness, and syncope.  On July 24, 2009, the Veteran had surgery to insert a pacemaker.  

In sum, the record does not reflect that a workload of greater than 5 METs but not greater than 7 METs resulted in dyspnea, fatigue, angina, dizziness or syncope; or that there was evidence of cardiac hypertrophy or dilatation on an electrocardiogram, echocardiogram, or x-ray.  Thus, a 30 percent rating prior to July 23, 2009, is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

As noted above, the Veteran is in receipt of a 100 percent disability rating for CAD from July 23, 2009, to October 1, 2009.  This evaluation is not on appeal.

Also, as noted above, the Veteran is in receipt of a 10 percent disability rating for CAD since October 1, 2009.  Based on a review of the record, the Board finds that a higher evaluation of 30 percent is warranted.

The Veteran was afforded a December 2010 VA examination.  However, this examination did not include a stress test.  The examiner merely referred to October 2006 test results.  Thus, this VA examination is inadequate for rating purposes.

The Veteran was afforded another VA examination in October 2012.  In this examination there was no evidence of cardiac hypertrophy or cardiac dilatation.  The examiner conducted an interview-based METs test and determined that the Veteran exhibited dyspnea and fatigue between 5 and 7 METs.  The examiner noted that the METs limitation was not solely due to the Veteran's heart condition, but the examiner could not accurately estimate the percentage due to the heart condition.  The examiner noted that the Veteran could do some of the activities mentioned in the 5 to 7 METs level, and that what limited him was mostly his difficulty breathing due to his chronic obstructive pulmonary disease.  The examiner concluded that the Veteran's echocardiogram from June 2011, which showed an ejection fraction of 60 to 65 percent, was a better predictor of the Veteran's cardiac function.  

VA treatment notes show that in January 2010, the Veteran continued to complain of fatigue even after the implantation of the pacemaker.  In April and November 2010, the Veteran reported exertional fatigue and dyspnea.  June 2011 the Veteran reported fatigue and dyspnea with exercise, and in August 2011, the Veteran reported increased dyspnea.

The Veteran is entitled to a 30 percent evaluation if a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  Here, the VA examiner noted that the Veteran exhibited symptoms of dyspnea and fatigue at a workload of between 5 and 7 METs.  The examiner noted that this was not the best predictor of the Veteran's cardiac function because the Veteran was also affected by his COPD.  However, this distinction is not present in the rating schedule.  Further, the examiner could not provide an estimate as to what percentage of the Veteran's symptoms was caused by his CAD.  

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  Thus, giving the Veteran the benefit of the doubt, the Board finds that an evaluation of 30 percent, from October 1, 2009, is warranted.  38 C.F.R. § 3.102, 4.104, Diagnostic Code 7005.    

Consideration has been given to assigning the next higher evaluation of 60 percent; however, the Board finds that there is no reasonable basis for concluding that the Veteran had more than one episode of acute congestive heart failure in the past year; that a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; that the Veteran has left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  For these reasons, an evaluation in excess of the 30 percent disability rating assigned herein is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

As the Veteran was given a temporary 100 percent rating for the implantation of a cardiac pacemaker under Diagnostic Code 7018, a separate rating under Diagnostic Code 7010, 7011, or 7015 has also been considered.  The Veteran does not exhibit symptoms listed under Diagnostic Code 7010.  As noted above, Diagnostic Codes 7005, 7011, and 7015 have the same rating criteria.  An additional evaluation under Diagnostic Codes 7011 or 7015 would result in the above prohibited pyramiding and cannot be assigned.  See 38 C.F.R. § 4.14 (2013); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Consideration has also been given as whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  The schedular criteria contemplate symptoms such as dyspnea, fatigue, angina, dizziness, and syncope with exertion.  The record indicates that the Veteran's CAD causes symptoms such as fatigue and dizziness.  There is no indication from the record that the Veteran has any other symptoms as a result of his CAD.  Further, there is no indication that the Veteran's symptoms make him unable to work.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of the disability ratings assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Even though he is over the age of 65, he has made no indication as to whether or not he is presently employed.  Moreover, and rather significantly, no assertion has been made that his CAD has rendered him unemployable.  The question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).








(Continued)

ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected CAD prior to July 23, 2009, is denied.

A 30 percent evaluation but no higher, for CAD from October 1, 2009, is granted, subject to the criteria applicable to the payment of monetary benefits.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


